DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alessi et al (U.S. Pub. 2017/0320331)
	Regarding claim 1, a liquid ejection device that includes a circulation head (108) including an upstream port (310) and a downstream port (312) that are in communication with a pressure chamber (348) and a plurality of ink tanks (202, 204, 206), and that causes ink to pass through the circulation head via the upstream port and the downstream port to cause the ink to flow from one of the ink tanks to another one of the ink tanks (Figure 3; Paragraphs 0035-0038)

	An opening/closing valve (228, 236, 258) that independently opens and closes the ink inlet/outlet port of each of the ink tanks to the upstream port and the downstream port (Figure 3; Paragraphs 0030, 0052-0060)
	Regarding claim 2, a pressure regulation control unit configured to regulate, for each of the ink tanks, a pressure in each of the ink tanks (Paragraph 0038)
	An opening/closing valve control unit configured to control, for each of the ink tanks, opening and closing of each of the opening/closing valves (Paragraphs 0029-0030)

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        February 24, 2021